Citation Nr: 0509409	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  02-08 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for carcinoid of the 
appendix with pseudomyxoma peritonei, claimed as due to 
herbicide exposure.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

These matters come to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for carcinoid of the 
appendix with pseudomyxoma peritonei.  In a March 2004 rating 
decision the RO denied entitlement to a total disability 
rating based on individual unemployability.  The veteran 
perfected appeals of those decisions.

The Board notes that in a November 2002 rating decision the 
RO granted service connection for post-traumatic stress 
disorder (PTSD), and assigned a 50 percent rating for the 
disorder.  The veteran submitted a notice of disagreement 
with the assigned rating in December 2002.  In the August 
2003 statement of the case the RO increased the rating from 
50 to 70 percent, and in a September 2003 statement the 
veteran stated that the award of the 70 percent rating 
satisfied his appeal.  He did not submit a substantive appeal 
following receipt of the statement of the case.  The Board 
finds, therefore, that the issue of entitlement to a higher 
rating for PTSD is not within its jurisdiction.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that carcinoid of the appendix with pseudomyxoma peritonei is 
not related to an in-service disease or injury, including 
herbicide exposure.

3.  The veteran's service-connected disabilities consist of 
PTSD, rated as 70 percent disabling; and diabetes mellitus, 
rated as 10 percent disabling.

4.  The evidence indicates that the veteran is precluded from 
securing and following a substantially gainful occupation due 
to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Carcinoid of the appendix with pseudomyxoma peritonei was 
not incurred in or aggravated by active service, nor may the 
cancer be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability are met. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his cancer was caused by his 
exposure to Agent Orange while serving in Vietnam.  He also 
contends that the manifestations of PTSD prevent him from 
being able to work.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran of which information 
and evidence, if any, that he is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  VA will also request that the veteran provide 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim for service connection for 
the cancer in October 2000.  The RO then informed him that 
although he had claimed service connection for a "soft 
tissue sarcoma," the medical evidence he had submitted in 
conjunction with his claim did not indicate that the type of 
cancer he had was a soft tissue sarcoma.  The RO notified him 
that in order to substantiate his claim he needed to submit 
medical evidence showing that his cancer was a soft tissue 
sarcoma.  As an alternative, he could submit medical or lay 
evidence showing that he had had the cancer since his 
separation from service.  The RO informed him that VA had a 
duty to assist him in developing the evidence in support of 
his claim, and that if he completed authorizations for the 
release of medical evidence the RO would obtain that evidence 
on his behalf.  In addition, the RO sent a VCAA notice letter 
on his cancer claim in October 2003.  

With regard to the veteran's claim for a total disability 
rating, the RO informed the veteran of the evidence needed to 
substantiate this claim in October 2003 by informing him that 
he needed to submit medical evidence indicating that he was 
unable to work.  The RO also informed him of the information 
and evidence that he was required to submit, the evidence 
that the RO would obtain on his behalf, and the need for the 
veteran to advise VA of or submit any additional evidence 
that pertains to the claim.  The RO informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.

The veteran was also provided with copies of the appealed 
rating decisions, statements of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, and the reasons for 
the determinations made regarding his claims.  In these 
documents the RO also informed him of the cumulative evidence 
previously provided to VA or obtained by VA on his behalf, 
and any evidence he identified that the RO was unable to 
obtain.  The Board finds that in all of these documents VA 
fulfilled the duty to inform the veteran of the evidence he 
was responsible for submitting, and what evidence VA would 
obtain in order to substantiate his claims.  Quartuccio, 
16 Vet. App. at 183.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination that 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The RO has obtained the veteran's service medical and 
personnel records, the VA treatment records he identified, 
and the medical records pertaining to his claim for 
disability benefits from the Social Security Administration 
(SSA).  The veteran has presented private treatment records 
and medical opinions in support of his claims.  

The RO has not, however, provided him a VA medical 
examination, or obtained a medical opinion, regarding the 
claimed nexus between his cancer and herbicide exposure in 
service.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reviewed the statute and regulation 
pertaining to VA's duty to provide a VA examination or obtain 
a medical opinion and held that VA is not required to provide 
an examination or obtain a medical opinion if no reasonable 
possibility exists that such assistance would aid the veteran 
in substantiating his claim.  See Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1356 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i)(A)-
(C) (2004).

In the instant appeal the veteran contends that his cancer 
was caused by herbicide exposure that he experienced while 
serving in Vietnam.  As will be shown below, carcinoid of the 
appendix with pseudomyxoma peritonei is not one of the 
diseases to which the presumption of service connection 
applies for veterans of the Vietnam War.  See 38 C.F.R. 
§3.309(e) (2004).  In addition, the Secretary has determined, 
based on analysis of the research data provided by the 
National Academy of Sciences (NAS), that the available 
evidence indicates that a relationship between any type of 
cancer other than those listed in 38 C.F.R. §3.309(e) and 
herbicide exposure does not exist.  In light of the 
determination made by the Secretary, the Board finds that the 
recommendation made by the NAS is in lieu of a medical 
opinion, and that remand of the case to obtain a medical 
opinion is not required.

The claims file includes two internet articles pertaining to 
pseudomyxoma peritonei.  One article describes a case study 
of an individual who had that disease, and the second article 
pertains to reporting occurrences of the disease to the 
Pennsylvania Cancer Registry.  It is not clear from the 
record whether these articles were submitted by the veteran, 
or obtained by the RO.  The veteran's representative has 
asserted that the case should be remanded on the basis that 
the veteran was not notified of the proposed reliance on this 
evidence in adjudicating his appeal.  The veteran was, 
however, informed of the contents of the articles in a June 
2004 supplemental statement of the case.  Regardless, the 
Board finds that the articles are not relevant in determining 
whether the veteran's cancer is related to Agent Orange 
exposure.  The Board has determined, therefore, that remand 
of the case is not required.

The veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  The veteran has not alluded to the existence of any 
other evidence that is relevant to his claims.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his claims and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claims.  38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2004).

Service Connection for Cancer

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

Where a veteran served for 90 days in active service, and a 
malignant tumor develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2004).

A veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, will be presumed to 
have been exposed to an herbicide agent during that service.  
When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2004).  

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era is not warranted for any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630 (May 20, 2003).  The Federal 
Circuit has held, however, that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In order to establish direct service connection for the 
claimed disorder, the claim must be supported by (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Analysis

The medical evidence shows that the veteran's 
gastrointestinal complaints were diagnosed as pseudomyxoma 
peritonei, with the appendix as the most likely source of 
origin, in June 1997.  His service personnel records also 
show that he served in Vietnam from April 1967 to April 1968, 
and his exposure to an herbicide agent is presumed.  His 
claim is, therefore, supported by medical evidence of a 
current diagnosis of disability and evidence of an in-service 
injury.  For the reasons shown below, however, the Board 
finds that the pseudomyxoma peritonei is not related to an 
in-service injury, including the herbicide exposure.  
Hickson, 12 Vet. App. at 253.

As an initial matter the Board finds that the malignant tumor 
did not become manifest to a degree of 10 percent or more 
within one year of the veteran's separation from service.  
Consideration of the presumptive provisions for chronic 
diseases does not, therefore, support a grant of service 
connection.  See 38 C.F.R. §§ 3.307(a), 3.309(a) (2004).

In his April 2000 claim the veteran indicated that he was 
claiming service connection for a "soft-tissue sarcoma."  
The list of diseases in 38 C.F.R. § 3.309(e) to which the 
presumption of service connection applies based on herbicide 
exposure includes "soft-tissue sarcomas."  The soft-tissue 
sarcomas to which the presumption applies, however, are 
limited to the following: adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular, and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  According to the Code of Federal 
Regulations, pseudomyxoma peritonei is not a soft-tissue 
sarcoma to which the presumption of service connection 
applies.  See Disease Associated With Exposure to Certain 
Herbicide Agents, 59 Fed. Reg. 5106 (Feb. 3, 1994).

The veteran presented a report from his private physician 
dated in September 2003 in which the physician stated that, 
pursuant to 38 C.F.R. § 3.309, pseudomyxoma peritonei is a 
soft-tissue sarcoma to which the presumption of service 
connection applies.  In making that statement he relied on 
information obtained from VA's website which, according to 
the information he provided, includes pseudomyxoma peritonei 
as a presumptive soft-tissue sarcoma.  The listing of cancers 
he referenced also includes many other cancers not shown in 
the official Code of Federal Regulations, and some of which 
are specifically excluded by the official regulations (i.e., 
osteosarcoma and mesothelioma).  The Board is not able to 
determine the source of the information purportedly shown on 
the website, but must rely on the listing of diseases in the 
official Code of Federal Regulations, which does not include 
pseudomyxoma peritonei in the definition of the presumptive 
soft-tissue sarcomas.  In summary, the listing provided by 
the veteran is inherently incredible, and any medical opinion 
based upon that listing is entitled to no probative weight.

The veteran's representative has asserted that regardless of 
whether pseudomyxoma peritonei is listed as a presumptive 
disease, the veteran may establish service connection based 
on direct service incurrence.  See Combee, 34 F.3d at 1039.  
The veteran has not presented any other medical evidence 
indicating that his cancer is related to service, including 
his presumed herbicide exposure.

As previously stated, in accordance with the Agent Orange Act 
of 1991, the Secretary has entered into an agreement with the 
NAS to review and summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in support of military operations in the Republic of 
Vietnam during the Vietnam Era and each disease suspected to 
be associated with such exposure.  Congress mandated that NAS 
determine, to the extent possible: (1) whether there is a 
statistical association between the suspect diseases and 
herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods 
used to detect the association; (2) the increased risk of 
disease among individuals exposed to herbicides during 
service in the Republic of Vietnam during the Vietnam Era; 
and (3) whether there is a plausible biological mechanism or 
other evidence of a causal relationship between herbicide 
exposure and the suspect disease.

As required by the statute and agreement, the NAS submits a 
report to the Secretary every two years regarding the results 
of their review and summarization of the medical literature.  
Based on the results of that review, the Secretary then 
determines, based on sound medical and scientific evidence, 
whether a positive association exists between exposure to 
Agent Orange and a disease.  A positive association will be 
found to exist if the credible evidence for the association 
is equal to or outweighs the credible evidence against the 
association.  The Secretary will then publish regulations 
establishing presumptive service connection for that 
disease.  If the Secretary determines that the evidence 
indicates that a positive relationship does not exist, he is 
to publish a notice of that determination, including an 
explanation of the scientific basis for that determination.  
The Secretary's determination must be based on consideration 
of the NAS reports and all other sound medical and 
scientific information and analysis available to the 
Secretary.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 
2003).

Based on the provisions outlined above, the Secretary has 
determined that there is no positive association between 
herbicide exposure and the development of gastrointestinal 
tract tumors.  In reviewing the scientific evidence the NAS 
assigned gastrointestinal tract tumors to a category labeled 
"limited or suggestive evidence of no association."  This 
means that the available studies are mutually consistent in 
not showing a positive association between exposure to 
herbicides and the development of gastrointestinal tumors at 
any level of exposure.  Taking account of the available 
evidence and NAS's analysis, the Secretary has found that 
the credible evidence against an association between 
herbicide exposure and gastrointestinal tract cancer 
outweighs the credible evidence for such an association, and 
he has determined that a positive association does not 
exist.  See Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 68 Fed. Reg. 27,630, 27, 639 (May 20, 
2003).

For these reasons the Board finds that the veteran's 
pseudomyxoma peritonei is shown to be unrelated to herbicide 
exposure.  The Board finds, therefore, that the criteria for 
a grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for carcinoid of the 
appendix with pseudomyxoma peritonei, claimed as due to 
herbicide exposure.

Total Rating Based on Unemployability

Relevant Laws and Regulations

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2004).  

Analysis

The veteran's service-connected disabilities consist of PTSD, 
rated as 70 percent disabling; and diabetes mellitus, rated 
as 10 percent disabling.  His service-connected disabilities 
meet, therefore, the percentage requirements of 38 C.F.R. 
§ 4.16(a).

The evidence shows that the veteran has been unemployed since 
March 2000, and that he was found to be totally disabled due 
to the cancer and the residuals of the extensive surgery that 
he underwent for treating the cancer.  He has been awarded 
disability benefits from the SSA due to the residuals of the 
cancer, with an onset date in March 2000.  The fact that the 
veteran has been found to be unemployable due to the cancer 
does not, however, preclude a finding that he is incapable of 
substantially gainful employment due to a service-connected 
disability.  See Pratt v. Derwinski, 3 Vet. App. 269 (1992).

The evidence also shows that the veteran's PTSD substantially 
impairs his ability to function in a work setting.  In 
February 2002 and February 2003 reports his private 
psychiatrist assessed the severity of his psychiatric 
symptoms by assigning a Global Assessment of Functioning 
(GAF) score of 30, which is indicative of behavior influenced 
by hallucinations or delusions or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or the 
inability to function in almost all areas (e.g., stays in bed 
all day, no job, home, or friends).  See Carpenter v. Brown, 
8 Vet. App. 240 (1995), citing the Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV).  The 
private psychiatrist referenced the treatment for cancer but 
found that the veteran was unemployable due to the 
manifestations of PTSD.

The RO provided the veteran a VA psychiatric examination in 
November 2002, which resulted in a GAF score of 50.  A GAF 
score of 50 represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The RO provided the veteran an additional VA psychiatric 
examination in March 2004 for the expressed purpose of 
obtaining an opinion on whether he was incapable of 
substantially gainful employment due to PTSD.  The examiner 
found, based on review of the evidence in the claims file and 
the results of the examination, that it is unlikely that the 
veteran would be able to maintain full-time work due to PTSD.  
Although the VA psychiatrist did not phrase his opinion in 
terms of whether the veteran was incapable of "substantially 
gainful employment," his opinion is not incompatible with 
the opinion of the private psychiatrist that the veteran is 
unemployable due to the manifestations of PTSD.  The Board 
finds, therefore, that the evidence supports the assignment 
of a total disability rating based on individual 
unemployability.


ORDER

The claim of entitlement to service connection for carcinoid 
of the appendix with pseudomyxoma peritonei, claimed as due 
to herbicide exposure, is denied.

A total disability rating based on individual unemployability 
is granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.


	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


